Citation Nr: 0639273	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling..  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

Active service from August 1975 to November 1987 has been 
verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2004 and July 
2005.  The veteran only perfected his appeal regarding the 
issues currently before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is not 
shown to require regulation of activities.  

2.  By rating decision in March 1999, the RO denied a request 
to reopen the veteran's claim of service connection for 
hearing loss.  The veteran did not file a notice of 
disagreement.

3.  In January 2005, the veteran requested that his claim of 
service connection for bilateral hearing loss be reopened.

4.  Evidence received since the March 1999 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the claim.  

5.  The veteran's tinnitus was not manifested during the 
veteran's active duty service or for many years thereafter 
and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected diabetes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2006).  

2.  The March 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

3.  The evidence received since the March 1999 rating 
decision, which is final, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the March 2004 and February 2005 VCAA 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notices as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notices prior to the rating decisions on 
appeal.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish disability ratings and effective 
dates.  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  In February 
2006, April 2006 and June 2006 the veteran indicated that he 
had no new evidence to submit.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claims.  

Analysis

Entitlement to an increased rating for diabetes mellitus.  

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's diabetes is evaluated under Diagnostic Code 
7913.  Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A rating of 60 percent is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

The medical evidence has not demonstrated that the veteran is 
entitled to a rating in excess of 20 percent. It is not shown 
that he required all of the following:  insulin, restricted 
diet, and regulation of activities.  His July 2004 VA 
examination provided a diagnosis of diabetes mellitus, on 
oral medication.  2004 and 2005 VA medical records revealed 
that diet and exercise were 80 percent of the veteran's 
management.  August 2004 VA medical records showed that the 
veteran was placed on insulin, and March 2005 VA records 
revealed the veteran refused to take insulin despite the fact 
that a 3 drug combination may not have sufficiently 
controlled his diabetes.  According to the March 2005 VA 
records, the veteran was noncompliant in taking his 
medication and was placed on insulin.  An April 2006 VA 
examination revealed that the veteran's diabetes was grossly 
uncontrolled.  The need for insulin was discussed, but the 
veteran declined.  There were no episodes of hypoglycemia or 
acidosis and his weight was stable.  The examiner opined that 
the veteran's activities were not restricted because of 
diabetes.  

Therefore, while the evidence indicated a restricted diet and 
the need for insulin, the veteran's activities are not shown 
to require regulation.  Diagnosis 7913 defines regulation of 
activities as avoidance of strenuous occupational and 
recreational activities.  That has not been indicated here.  
Hence, the veteran does not merit a rating higher than 20 
percent for his diabetes mellitus.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

In a March 1999 rating decision, the RO denied a request to 
reopen the veteran's claim of service connection for hearing 
loss.  The veteran was notified of that determination and 
informed of his appellate rights and procedures that same 
month.  However, the veteran did not file a notice of 
disagreement to initiate an appeal from the March 1999 rating 
decision.  The March 1999 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In January 2005, the veteran requested that his service 
connection claim for bilateral hearing loss be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the March 1999 rating decision to 
deny the veteran's claim for service connection for bilateral 
hearing loss was essentially based on the finding that there 
was no new and material evidence received.  It is unclear 
whether the RO reopened the veteran's claim.  Nevertheless, 
regardless of whether the RO reopened the claim, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for bilateral hearing loss.  

Evidence at the time of March 1999 rating decision included 
service medical records and VA medical records and 
examinations.  Evidence received since the March 1999 rating 
includes May 2005 VA examinations and a June 2005 private 
medical record.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The May 2005 VA audiological evaluation 
provided pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
25
25
LEFT
10
5
15
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that the veteran's current minimal high 
frequency sensorineural hearing loss at 8000 Hz would be 
presbycusis, and opined that there was no evidence to provide 
a nexus between hearing loss and military noise exposure.  
The diagnosis was minimal bilateral high frequency S-N 
hearing loss with normal hearing for rating purposes.  The 
June 2005 letter from a private examiner showed the veteran 
had pure air conduction thresholds ranging from 0 to 30dB HL 
in the right ear, and from 0 to 40dB HL in the left ear.  
Word recognition thresholds were 100 percent bilaterally.  
The examiner noted the veteran had normal hearing sensitivity 
from 250 through 6000 Hz bilaterally.  

In summary, the veteran has provided no new and material 
evidence that his current bilateral hearing loss was incurred 
in service or is otherwise related to service.  Evidence 
received subsequent to the RO's last final rating decision is 
cumulative or redundant and does not, either by itself or in 
connection with other evidence of record, raise a reasonable 
possibility of substantiating the service connection claim 
for bilateral hearing loss.  As such, the evidence received 
subsequent to the RO's March 1999 rating decision is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108.

Entitlement to service connection for tinnitus.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The veteran claims that his tinnitus is due to acoustic 
trauma in service.  He apparently played in military bands 
for over 20 years and attributes his disorder to exposure 
primarily to loud noises/music.  Service medical records are 
negative for treatment of any hearing disorder.  During his 
May 2005 VA examination, the veteran provided a 10 year 
history of bilateral recurrent tinnitus.  The examiner opined 
that the most likely etiology of the veteran's current 
tinnitus would be age-related factors (presbycusis), and that 
it was less likely than not that the veteran's current 
tinnitus was related to military acoustic trauma.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
tinnitus is related to service.  Importantly, the examiner 
during the May 2005 VA examination did not associate the 
veteran's tinnitus with service.  There is no evidence in the 
claims folder to contradict this opinion.  The Board is led 
to the conclusion that there is a preponderance of evidence 
against a finding that the veteran has tinnitus related to 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied as to all 3 issues.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


